Title: Thomas Jefferson to Louis H. Girardin, 27 March 1815
From: Jefferson, Thomas
To: Girardin, Louis Hue


          Th: Jefferson to mr Girardin. Monticello Mar. 27. 15.
          I return your 14th Chapter with only 2. or 3. unimportant alterations as usual, and with a note suggested, of doubtful admissibility. I believe it would be acceptable to the reader of every nation except England, and I do not suppose that, even without it, your book will be a popular one there. however you will decide for yourself.
          As to what is to be said of myself, I of course am not the judge. but my sincere wish is that the faithful historian, like the able Surgeon, would consider me in his hands, while living, as a dead subject: that the same judgment may now be expressed which will be rendered hereafter, so far as my small agency in human affairs may attract future notice: & I would of choice now stand as at the bar of posterity ‘Cum semel occideris, et de te ultima Minos Fecerit arbitria.’ the only exact testimony of a man is his actions, leaving the reader to pronounce on them his own judgment. in anticipating this, too little is safer than too much; and I sincerely assure you that you will please me most by a rigorous suppression of all friendly partialities. this candid expression of sentiment once delivered, passive silence becomes the future duty.
          It is with real regret I inform you that the day of delivering the library is close at hand. a letter by last mail informs me that mr Millegan is ordered to come on the instant I am ready to deliver. I shall compleat the arrangement of the books on Saturday. there will then remain only to paste on them their numbers which will be begun on Sunday. of this mr Millegan will has notice and may be expected every hour after Monday next. he will examine the books by the catalogue, and nail up the presses, one by one, as he gets thro’ them. but it is indispensable for me to have all the books in their places when we begin to number them, and it would be a great convenience to have all you can do without now, to put them into the places they should occupy. Antient history is numbered. Modern history comes next. the bearer carries a basket to recieve what he can bring of those you are done with. I salute you with friendship and respect.
        